DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 30 June 2020 and the preliminary amendment received on 12 April 2022. Claims 1-25 are pending. 
Priority
The claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The IDS received on 19 April 2021 has been considered. 
The IDS received on 16 August 2021 has been considered. 
The IDS received on 03 May 2022 has been considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 3, 16 and 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 2 and 3, the claims are unclear because they recite deriving an acceleration of an angle measurement by finding the derivative of the angle with respect to time, but it would be necessary to find the second derivative of the angle to determine an acceleration because the first derivative would only determine the angle velocity. 
As to claim 16, the preamble recites "the system according to claim 1" but claim 1 recites a method instead of a system. 
As to claim 25, the steps recited by claim 25 are not associated with any particular elements of the system recited by claim 13. It is unclear whether the elements of claim 13 perform the steps of claim 25 or if the steps are performed by elements not recited by the claims. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 13-17 of this application are patentably indistinct from claims 1-6 and 13-17 of Application No. 16/946,837. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process... may obtain a patent therefor..." Thus, the term "same invention," in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-6 and 13-17 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6 and 13-17 of copending Application No. 16/946,837 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,272,474 B1 (Stentz et al., hereinafter "Stentz"). 

As to claim 1, Stentz discloses a method for estimating surface roughness of a ground for an off-road vehicle to control an implement, the method comprising: 
	detecting motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle (col 2 ln 50-53 - "The location-determining receiver 50 (Global Positioning System receiver with differential correction) provides location data of the vehicle to facilitate the division of the work area about the vehicle into a group of terrain cells", col 3 ln 55-59 - "The vehicle sensor suite 52 comprises vehicular state sensors that provide information about the vehicular pose of the vehicle at a corresponding position (e.g., particular terrain cell) provided by the location-determining receiver 50", col 4 ln 19-20 - "A wheel encoder 60 measures the rotational speed or angular displacement of a wheel"); 
	detecting pitch data of the off-road vehicle for the sampling interval to obtain a pitch acceleration (col 3 ln 59-61 - "The vehicle sensor suite 52 may comprise [...] a roll/pitch sensor 56", col 4 ln 14-16 - "The roll/pitch sensor 56 measures the roll angle and the pitch angle of a vehicle, which varies with the local topography of the terrain"); 
	detecting roll data of the off-road vehicle for the sampling interval to obtain a roll acceleration (col 3 ln 59-61, col 4 ln 14-16); and 
	determining a surface roughness index based on the detected motion data, pitch data and roll data for the sampling interval (col 4 ln 36-45 - "The terrain map may be divided into a series of cells and may express the following items on a per cell basis: [...] deviation from a generally planar reference surface. Similarly, the navigability map may be divided into a series of cells, wherein each cell is classified as safely navigable by the vehicle or not navigable in accordance with a set of vehicular constraints [...] The navigability of a cell or region may vary with [...] speed"); 
	displaying the surface roughness index to a user or operator of the off-road vehicle (Fig 11, col 11 ln 5-7 - "the screen display may show a predicted navigability map that shows whether each cell within a work area is navigable").

As to claim 4, Stentz discloses the method according to claim 1 and further discloses the method further comprising: 
	estimating zones with corresponding surface roughness index ranges within a field or work site based on the determined surface roughness index as a vehicle traverses or traversed the field or work site over multiple sampling intervals (Fig 11, col 2 ln 52-56 - "division of the work area about the vehicle into a group of terrain cells. Each terrain cell may be associated with terrain characteristics derived from sensed attributes sensed by the environmental sensor suite 10", col 7 ln 61-64 - "a learning module 24 adjusts at least one of the terrain map estimation, control data determination, predicted vehicle state data, future predicted vehicle control data based on the sensed actual data

As to claim 5, Stentz discloses the method according to claim 4 and further discloses the method further comprising: 
	generating a graphical display that illustrates the estimated zones of corresponding surface roughness or index ranges within the field or work site (Fig 11, col 11 ln 5-7); and 
	displaying the graphical display to a user or operator of the vehicle (Fig 11, col 11 ln 5-7).

As to claim 6, Stentz discloses the method according to claim 4 and further discloses the method further comprising: 
	determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges (col 2 ln 50-53); and 
	estimating a vehicle steering gain setting for the vehicle consistent with alignment and/or overlap of the determined position of the implement and the estimated zones (col 9 ln 14-18 - "one or more vehicle sensors sense at least one of actual roll angle data, actual pitch angle data, and actual ground clearance data for the terrain cells when the vehicle is coextensively positioned with the corresponding terrain cell", col 9 ln 19-21 - "a learning module 24 adjusting [...] the control data based on the sensed actual data", col 9 ln 67-col 10 ln 3 - "The vehicle 50 system includes a steering system 40 [...] which are responsive to control data or actions 72 sent from the vehicular controller 38").

As to claim 7, Stentz discloses the method according to claim 4 and further discloses the method further comprising: 
	determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges (col 2 ln 50-53); and 
	controlling an actuator of the vehicle, or its implement, or both to adjust the estimated steering gain setting for corresponding zones with a surface roughness index ranges for transitions or changes between different zone limits or zone thresholds (col 9 ln 14-18, col 9 ln 19-21, col 9 ln 67-col 10 ln 3).

As to claim 13, Stentz discloses a system for estimating surface roughness of a ground for an off-road vehicle to control steering, the system comprising: 
	a motion sensor configured to detect motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle (col 2 ln 50-53, col 3 ln 55-59, col 4 ln 19-20); 
	a pitch sensor configured to detect pitch data of the off-road vehicle for the sampling interval to obtain a pitch acceleration (col 3 ln 59-61, col 4 ln 14-16); 
	a roll sensor configured to detect roll data of the off-road vehicle for the sampling interval to obtain a roll acceleration (col 3 ln 59-61, col 4 ln 14-16); 
	a surface roughness index estimator for determining a surface roughness index based on the detected motion data, pitch data and roll data for the sampling interval (col 4 ln 36-45); and 
	a user interface configured to display the surface roughness index to a user or operator of the off-road vehicle (Fig 11, col 11 ln 5-7).

As to claim 16, Stentz discloses the system according to claim 1 further comprising: 
	a surface roughness estimator configured to estimate zones with corresponding surface roughness index ranges within a field or work site based on the determined surface roughness index as a vehicle traverses or traversed the field or work site over multiple sampling intervals (Fig 11, col 2 ln 52-56, col 7 ln 61-64).

As to claim 17, Stentz discloses the system according to claim 16 and further discloses the system further comprising: 
	an electronic data processor configured to generate a graphical display that illustrates the estimated zones of corresponding surface roughness or index ranges within the field or work site (Fig 1 - data processor (18), Fig 11, col 11 ln 5-7); and 
	an end user interface for displaying the graphical display to a user or operator of the vehicle (Fig 1 - user interface (32), Fig 11, col 11 ln 5-7).

As to claim 18, Stentz discloses the system according to claim 16 and further discloses the system further comprising: 
	a location-determining receiver for determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges (col 2 ln 50-53); and 
	a steering gain module configured to estimate a steering gain setting for the vehicle, the implement, or both, consistent with alignment and/or overlap of the determined position of the vehicle, the implement, or both, and the estimated zones (col 9 ln 14-18, col 9 ln 19-21, col 9 ln 67-col 10 ln 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stentz in view of US 2020/0270824 A1 (Nagayama et al., hereinafter "Nagayama"). 

As to claim 2, Stentz discloses the method according to claim 1 and further discloses wherein the detecting pitch data comprises detecting the pitch angle (col 3 ln 59-61, col 4 ln 14-16). 
	Nagayama teaches the limitations not expressly further disclosed by Stentz, namely: 
	deriving the pitch angle acceleration from a derivative of the detected pitch angle with respect to time (para [0044] - "The prediction unit 13 predicts the time evolution of state variables including [...] variables expressing rotary motion of the vehicle 30 about the pitch axis on the basis of a simulation model M1", para [0044] - "the variables expressing the rotary motion of the vehicle 30 about the pitch axis include an angle of rotation and an angular velocity about a pitch axis passing through the center of gravity of the half car model", para [0058] - "a vector U is expressed by formula (2) below. The vector U includes [...] the angular displacement .theta. about the pitch axis", para [0066] - "the angle of rotation .theta. and the angular velocity d.theta./dt about the pitch axis passing through the center of gravity of the half car model is Gaussian noise").
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Stentz because each relates to estimating the dimensions of a surface for travel by a vehicle. The combination would yield predictable results according to the teachings of Nagayama by providing a more detailed model of the vehicle's motion. 

As to claim 3, Stentz discloses the method according to claim 1 and further discloses wherein the detecting roll data comprises detecting the roll angle (col 3 ln 59-61, col 4 ln 14-16). 
	Nagayama teaches the limitations not expressly further disclosed by Stentz, namely: 
	deriving the roll angle acceleration from a derivative of the detected roll angle with respect to time (para [0038] - "The angular velocity meter 22 measures angular velocity about the pitch axis of the vehicle 30 but does not necessarily have to measure only the angular velocity about the pitch axis and may also measure angular velocity about a roll axis", para [0044], para [0058], para [0066]).
	See claim 2 for a statement of an obviousness rationale. 

As to claim 14, Stentz discloses the system according to claim 13 and further discloses wherein; 
	the pitch sensor configured to detect a pitch angle as the detected pitch data (col 3 ln 59-61, col 4 ln 14-16). 
	Nagayama teaches the limitations not expressly further disclosed by Stentz, namely: 
	an electronic data processor configured to derive the pitch angle acceleration from a derivative of the detected pitch angle with respect to time (para [0044], para [0058], para [0066]).
	See claim 2 for a statement of an obviousness rationale. 

As to claim 15, Stentz discloses the system according to claim 13 and further discloses wherein: 
	the roll sensor configured to detect roll angle data as the detected roll data (col 3 ln 59-61, col 4 ln 14-16). 
	Nagayama teaches the limitations not expressly further disclosed by Stentz, namely: 
	an electronic data processor configured to derive the roll angle acceleration from a derivative of the detected roll angle with respect to time (para [0038], para [0044], para [0058], para [0066]).
	See claim 2 for a statement of an obviousness rationale. 

Claims 8-12 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Stentz in view of US 9,708,001 B2 (Arakane et al., hereinafter "Arakane"). 

As to claim 8, Stentz discloses the method according to claim 4 and further discloses the method further comprising: 
	determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges (col 2 ln 50-53). 
	Arakane teaches the limitations not expressly further disclosed by Stentz, namely: 
	controlling an actuator to decrease or decrement a present steering gain setting for a present zone with a present surface roughness index range that is greater than a previous range of a previous zone (col 5 ln 50-58 - "the vehicle is driven or operated (by automatic steering) to run on an actual working ground surface in the working area, while values of various factors relating to the motion of the vehicle are measured and acquired by the measurement section 14. Then, some of the measurements acquired by the measurement section 14 are applied to the vehicle model so as to update the vehicle model and to determine the values of the vehicle related parameters Cc", col 11 ln 57-61 - "Among the inclination components of the vehicle body, those which are attributable to the gradient of the ground surface on which the vehicle is running, are indicated by 'ground-surface-attributable vehicle body inclination parameter' h.sub.a", col 14 ln 62-64 - "The sideslip amount, which may be estimated from the lateral gradient of the ground surface and the ground surface slipperiness, is indicated by 'slant sideslip parameter' C", col 15 ln 6-7 - "The value of the slant sideslip amount parameter C is used to generate a desired steering wheel rotation angle value").
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Stentz and Arakane because each relates to methods of estimating the effects of a travel surface on the motion of a vehicle. The combination would yield predictable results according to the teachings of Arakane by compensating for the effects of the travel surface on the motion of an autonomous vehicle. 

As to claim 9, Stentz discloses the method according to claim 4 and further discloses the method further comprising: 
	determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges (col 2 ln 50-53). 
	Arakane teaches the limitations not expressly further disclosed by Stentz, namely: 
	controlling an actuator to increase or increment the present steering gain setting for a present zone with a present surface roughness index range that is lesser than a previous range of a previous zone (col 5 ln 50-58, col 11 ln 57-61, col 14 ln 62-64, col 15 ln 6-7).
	See claim 8 for a statement of an obviousness rationale. 

As to claim 10, Stentz discloses the method according to claim 1 and further discloses the method further comprising: 
	collecting image data of the field or work site in a forward field of view of the vehicle (col 4 ln 5-6 - "roll/pitch sensors 56 may be implemented by [...] optical sensors"); 
	estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated steering gain setting zones (col 4 ln 36-45). 
	Arakane teaches the limitations not expressly further disclosed by Stentz, namely: 
	prior to reaching a next transition region, estimating a next steering gain setting for the implement consistent with alignment and/or overlap of the determined position, the estimated zones and the established transition region (col 5 ln 50-58, col 11 ln 57-61, col 14 ln 62-64, col 15 ln 6-7).
	See claim 8 for a statement of an obviousness rationale. 

As to claim 11, Stentz discloses the method according to claim 1 and further discloses the method further comprising: 
	collecting image data of the field or work site in a forward field of view of the vehicle (col 4 ln 5-6); 
	estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated steering gain setting zones (col 4 ln 36-45). 
	Arakane teaches the limitations not expressly further disclosed by Stentz, namely: 
	at the entrance point or beginning of the next transition region, controlling an actuator to increase or increment the next steering gain setting for one or more primary corresponding zones with a surface roughness index range that is greater than a limit of a previous zone threshold that the vehicle, or its implement, is exiting (col 5 ln 50-58, col 11 ln 57-61, col 14 ln 62-64, col 15 ln 6-7).
	See claim 8 for a statement of an obviousness rationale. 

As to claim 12, Stentz discloses the method according to claim 1 and further discloses the method further comprising: 
	collecting image data of the field or work site in a forward field of view of the vehicle (col 4 ln 5-6); 
	estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated steering gain setting zones (col 4 ln 36-45). 
	Arakane teaches the limitations not expressly further disclosed by Stentz, namely: 
	at the entrance point or beginning of the next transition region, controlling an actuator to decrease or decrement the steering gain setting for one or more secondary corresponding zones with a surface roughness index range that is less than a limit of the previous zone threshold to transition between the different steering gain settings that the vehicle, or its implement, is exiting (col 5 ln 50-58, col 11 ln 57-61, col 14 ln 62-64, col 15 ln 6-7).
	See claim 8 for a statement of an obviousness rationale. 

As to claim 23, Stentz discloses the system according to claim 13 and further discloses the system further comprising: 
	an imaging system for collecting image data of the field or work site in a forward field of view of the vehicle (col 4 ln 5-6); 
	a visual surface roughness estimator configured to estimate a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated steering gain setting zones (col 4 ln 36-45). 
	Arakane teaches the limitations not expressly further disclosed by Stentz, namely: 
	prior to reaching a next transition region, an electronic data processor or steering gain module configured to estimate a next steering gain setting for the implement consistent with alignment and/or overlap of the determined position, the estimated zones and the established transition region (col 5 ln 50-58, col 11 ln 57-61, col 14 ln 62-64, col 15 ln 6-7).
	See claim 8 for a statement of an obviousness rationale. 

As to claim 24, Stentz discloses the system according to claim 13 and further discloses the system further comprising: 
	an imaging system for collecting image data of the field or work site in a forward field of view of the vehicle (col 4 ln 5-6); 
	a visual surface roughness estimator configured to estimate a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated steering gain setting zones (col 4 ln 36-45). 
	Arakane teaches the limitations not expressly further disclosed by Stentz, namely: 
	at the entrance point or beginning of the next transition region, controlling an actuator to increase or increment the next steering gain setting for a corresponding primary zone with a surface roughness index range that is less than a limit of a previous zone threshold that the vehicle, or its implement, is exiting (col 5 ln 50-58, col 11 ln 57-61, col 14 ln 62-64, col 15 ln 6-7).
	See claim 8 for a statement of an obviousness rationale. 

As to claim 25, Stentz discloses the system according to claim 13 and further discloses the system further comprising: 
	collecting image data of the field or work site in a forward field of view of the vehicle (col 4 ln 5-6); 
	estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated steering gain setting zones (col 4 ln 36-45). 
	Arakane teaches the limitations not expressly further disclosed by Stentz, namely: 
	at the entrance point or beginning of the next transition region, controlling an actuator to decrease or decrement the steering gain setting for a secondary corresponding zone with a surface roughness index range that is greater than a limit of a previous zone threshold that the vehicle, or its implement, is exiting to transition between different surface steering gain settings (col 5 ln 50-58, col 11 ln 57-61, col 14 ln 62-64, col 15 ln 6-7).
	See claim 8 for a statement of an obviousness rationale. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stentz in view of US 10,448,555 B2 (Foster et al., hereinafter "Foster"). 

As to claim 19, Stentz discloses the system according to claim 16 and further discloses the system further comprising: 
	a location-determining receiver for determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges (col 2 ln 50-53); and 
	a steering gain module or data processor configured to estimate a steering gain settings associated with the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones (col 9 ln 14-18, col 9 ln 19-21, col 9 ln 67-col 10 ln 3).
	Foster teaches the limitations not expressly further disclosed by Stentz, namely: 
	a plurality of row units associated with the implement (Fig 1, col 3 ln 24-26 - "the agricultural implement 12 may be a tillage tool, a fertilizer application tool, a seeding or planting tool, or a harvesting tool"). 
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Stentz and Foster because each relates to systems for mapping the terrain features of a field traveled by a vehicle. The combination would yield predictable results according to the teachings of Foster by providing additional vehicle configurations. 

As to claim 20, the combination of Stentz and Foster teaches the system according to claim 19. 
	Foster further teaches the system further comprising: 
	an implement control module or actuator controller configured to control an implement steering actuator to adjust the estimated steering gain setting for corresponding zones with a surface roughness index ranges for transitions or changes between different zone limits or zone thresholds (col 3 ln 51-52 - "an automatic system may direct the tractor 11 and agricultural implement 12 throughout the field", col 7 ln 52-54 - "the driving control system 98 may control driving operations such as steering, acceleration, braking, and other agricultural operations (e.g., planting, tilling) of the tractor 11").

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stentz in view of Foster and Arakane. 

As to claim 21, the combination of Stentz and Foster teaches the system according to claim 20. 
	Arakane teaches the limitations not expressly further disclosed by Stentz and Foster, namely: 
	the system further comprising: 
	an electronic data processor or steering gain module configured to control an actuator to decrease or decrement a next steering gain setting for a corresponding zone with surface roughness index range that is greater than a limit of a previous zone threshold (col 5 ln 50-58, col 11 ln 57-61, col 14 ln 62-64, col 15 ln 6-7).
	See claim 8 for a statement of an obviousness rationale. 

As to claim 22, the combination of Stentz and Foster teaches the system according to claim 20. 
	Arakane teaches the limitations not expressly further disclosed by Stentz and Foster, namely: 
	the system further comprising: 
	an electronic data processor or steering gain module configured to control an actuator to increase or increment a next steering gain setting for a corresponding zone with surface roughness index range that is less than a limit of a previous zone threshold (col 5 ln 50-58, col 11 ln 57-61, col 14 ln 62-64, col 15 ln 6-7).
	See claim 8 for a statement of an obviousness rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669